DETAILED ACTION
Claims 1-3, 8-15, 17-24 are pending. Claims 1, 2, 12, 14, 15, and 17 are amended. Claims 21-24 are added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on May 10, 2022.  As directed by the amendment: claims 1, 2, 12, 14, 15, and 17 have been amended and 21-24 have been added.  Thus, claims 1-3, 8-15, 17-24 are presently pending in this application with claims 18-20 being withdrawn from consideration.
Applicant’s amendment to the claims has overcome the claim objections.
Applicant’s amendment to the claims has overcome the 35 USC §102(a)(1) and 35 USC §103 rejections, however, additional rejections are made below while some claims are allowed.
Response to Arguments
Applicant’s arguments with respect to claim 1 and dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: language regarding the first and second end of the support device and the window extending between the first and second ends of the support device as presented in claim 2 should be included in the specification. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7, 8, 10, 11, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US 4611733) in view of Stout (US 2330757).
Regarding claim 1, Nishikawa describes an assembly (see Fig. 1, stocking relocating apparatus 20), comprising: a support device (setting frame F) having a surface (outer surface) for receiving a textile component (fully capable of receiving a textile, specifically stocking H), wherein, when the textile component (H) is received by the surface of the support device (F), the surface contacts an inner surface of the textile component (see Figs. 5-7); 
an actuation device (swingable members 30, 130, relocating means 233, 333, col. 6, ll. 31-36), the actuation device having an actuation outer surface (outer surface of 233, see Fig. 9) that at least partially surrounds the support device (at least partially surrounds F), and an actuation inner surface (opposite surface); and
a first shaft (shaft 34) and a second shaft (shaft 134), wherein translational movement of the first shaft transitions the actuation device between an engaged state and an open state (piston moves up and down, causing member to move to position of operation and position out of operation, col. 3, ll. 34-42), wherein the second shaft (134) is mechanically coupled to the actuation inner surface (coupled via gear 136, col. 3, ll. 53-55), wherein the second shaft is driven via a motor (motor 25 coupled to the gears, col. 3, ll. 58-65),
wherein the actuation surface is movable with respect to the surface of the support device such that, when the textile component is held by the support device, movement of the actuation outer surface (outer surface of 233) with respect to the surface of the support device (F) causes rotational movement of the textile component (H) with respect to the surface of the support device (F, rotates H clockwise or counter-clockwise, col. 3, ll. 66-68 – col. 4, ll. 1-2).  
The assembly of Nishikawa does not explicitly describe that the support device includes a window that extends through a portion of the surface. 
In related art for assemblies, Stout describes a similar device that includes a window (opening for screw 65, see annotated Figs. 7 and 8) that extends through a portion of the surface.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the assembly to include the window as described in Stout in order to permit different size toe portions of a support device to be utilized depending on the shape and size of the sock being utilized (see Stout, col. 8, ll. 31-39, p. 4, describing different sizes to be utilized).
Regarding claim 2, the assembly of Nishikawa as modified describes wherein the support device includes a first end and a second end opposite the first end (see Fig. 1, Nishikawa showing upper and lower ends of F) and wherein the window (from Stout) extends in a lengthwise direction between the first and second ends of the support device (is located between the first and second ends and extends between the first and second ends).
Regarding claim 7, the assembly of Nishikawa as modified describes wherein the actuation device includes a belt (233, described as a belt, col. 6, ll. 31-33), and wherein a first face of the belt defines at least part of the actuation outer surface (outer surface of the belt defines actuation outer surface).  
Regarding claim 8, the assembly of Nishikawa as modified includes a second belt (333, described as a belt, col. 6, ll. 31-33) with a second actuation outer surface (has a second outer surface).  
Regarding claim 10, the assembly of Nishikawa as modified includes wherein the support device (F) is movable from a position engageable with an embroidery machine to another position engageable with a second machine (the frame F of Nishikawa is fully capable of being removed and placed in “engagement” with any machine, including an embroidery machine).  
Regarding claim 11, the assembly of Nishikawa as modified includes wherein the second machine is operable to provide a process or an operation other than embroidery (as stated above, the frame F could be placed in engagement with any machine).  
Regarding claim 21, the assembly of Nishikawa as modified includes wherein the textile component rotatably moves (it is noted that the claim does not require a textile component as it is an assembly for a textile component, however, the art cited also performs this function) along the surface of the support device (F) when movement of the actuation outer surface is causing rotational movement of the textile component (rotates H clockwise or counter-clockwise, col. 3, ll. 66-68 – col. 4, ll. 1-2).  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US 4611733) in view of Stout (US 2330757) and Swoboda (US 905247).
Regarding claim 3, the assembly of Nishikawa as modified includes the limitations of claim 3 but does not explicitly describe wherein the support device is fixed in place with respect to an embroidery machine comprising an embroidery needle and wherein the support device is in communication with the embroidery needle.  
In related art for assemblies, Swoboda describes an embroidery machine that includes a needle.  The claim does not require that the support device is fixed to an embroidery machine and does not state that the support device accommodates a needle, but rather states that the support device is “in communication” with the embroidery needle.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the assembly of Nishikawa to also include the embroidery machine of Swoboda, for example, to be located in the same room.  This would occur because someone assembling a sock may also want to embroider the sock.  The support device of Nishikawa would be “fixed in place” with respect to the machine of Swoboda because in certain situations the support device would be stationary (for example, when not in use), and would be “in communication” with the embroidery needle by virtue of being in the same room and exposed to the same fluid air. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US 4611733) in view of Stout (US 2330757) and Fujiura et al. (US 20120167810)
Regarding claim 9, the assembly of Nishikawa describes the limitations of claim 9 but does not explicitly describe wherein the belt has a second face opposite the first face, and wherein the second face includes a plurality of grooves.  
In related art for assemblies, Fujiura describes the use of a belt 162 that includes grooves on the inner surface (see Fig. 15).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the belt of Nishikawa to include grooves as depicted in Fujiura in order to minimize slippage of the belt during use.
Allowable Subject Matter
Claims 12-15, 17, 22-24 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732